DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8 -14 and 20 -22 are rejected under 35 U.S.C. 103 as being unpatentable over Szeto et al (US 2018/0018590) in view of Baracaldo Angel et al (US 11,139,961), hereinafter Angel.
With respect to claim 1, Szeto discloses a method for providing an aggregate algorithm for processing medical data, the method comprising: 
training a plurality of local algorithms by machine learning by training each respective local algorithm, of the plurality of local algorithms, on a respective local system using respective local training data; (see paragraph 0101, private data distributions represent the training set in aggregate used to create the trained actual model);
generating the aggregate algorithm based on the plurality of algorithm datasets (see figure 2, Private data 224, and corresponding text), as claimed.
However, Szeto fails to explicitly disclose transferring a plurality of algorithm datasets corresponding to the plurality of local algorithms, respectively, to an aggregating system, each algorithm dataset of the plurality of algorithm datasets including at least of a complete algorithm of the respective local algorithm or parameters for parameterizing a basic algorithm to reconstruct the respective local algorithm, as claimed.  
Angel in the same field teaches transferring a plurality of algorithm datasets corresponding to the plurality of local algorithms, respectively, to an aggregating system, each algorithm dataset of the plurality of algorithm datasets including at least of a complete algorithm of the respective local algorithm or parameters for parameterizing a basic algorithm to reconstruct the respective local algorithm, (see Abstract, figure 6A, and col. 1, lines 29-35) as claimed.  
It would have been obvious to one ordinary skilled in the art at the effective date of invention to combine the two references as they are analogous because they are solving similar problem of generating an aggregate machine learning system.  Teaching of Angel to create an aggregate model can be incorporated in to the Szeto system as suggested in figure 1, 136 (for suggestion) and modification yields a federated learning system for machine learning model (see Angel col. 1, lines 5-10) for motivation.  

With respect to claim 8, combination of Szeto and Angel further discloses wherein the generating the aggregate algorithm includes evaluating of at least some of the local algorithms, and the method further comprise:
Combining outputs of the plurality of local algorithms by at least one of a weighted or non-weighted averaging or majority voting, (see Szeto, the score could include both the sum of the differences as well as the average, paragraph 0096), as claimed.

With respect to claim 9, combination of Szeto and Angel further discloses wherein at least one of the local algorithm, the aggregate algorithm or an initial algorithm is configured to process image data as input data and output at least one of a segmentation of the image data or parameters concerning anatomy of a patient depicted by the image data, (see Szeto, parameters are more predictive, paragraph 0108), as claimed.

With respect to claim 10, combination of Szeto and Angel further discloses the method for processing medical data, comprising: processing the medical data by an aggregate algorithm, generated by the method of claim 1, to generate output data, (see Szeto, machine learning algorithm generates a mapping functions that maps inputs to an output, paragraph 0037), as claimed.

Claim 11 is rejected for the same reasons as set forth in the rejection of claim 1, because claim 11 is claiming subject matter of similar scope as claimed in claim 1.  

With respect to claim 12, combination of Szeto and Angel further discloses wherein the at least one processor comprises multiple further processors (see Szeto, System 100 is configured as a computer-based research tool allowing multiple researchers or data analysts to create trained machine learning models from many private or secured data sources, paragraph 0042), each configured to perform a function of a local system, (see Szeto, Modeling engine 226 uses private data 222 to train one or more implementations of machine learning algorithms 295, paragraph 0056), as claimed.

With respect to claim 13, combination of Szeto and Angel further discloses A non-transitory computer program product storing computer program, directly loadable into a memory of a processor, the computer program including instructions for performing the method of claim 1 when the program is executed by the processor, (see Szeto, memory 290, Fig. 2), as claimed.

With respect to claim 14, combination of Szeto and Angel further discloses A non-transitory computer-readable storage medium storing electronically readable instructions for performing the method of claim 1 when the electronically readable instructions are executed by a processor, (see Szeto, Memory 290, Fig. 2), as claimed. 

With respect to claim 20, combination of Szeto and Angel further discloses wherein the at least one processor is further configured to cause the system to: generate output data by processing data by the aggregate algorithm, (see Szeto, machine learning algorithm generates a mapping functions that maps inputs to an output, paragraph 0037), as claimed.

With respect to claim 21, combination of Szeto and Angel further discloses A non-transitory computer program product storing computer program, directly loadable into a memory of a processor, the computer program including instructions for performing the method of claim 10 when the program is executed by the processor, (see Szeto, memory 290, Fig. 2), as claimed. 
 
With respect to claim 22, combination of Szeto and Angel further discloses A non-transitory computer-readable storage medium storing electronically readable instructions for performing the method of claim 10 when the electronically readable instructions are executed by a processor, (see Szeto, Memory 290, Fig. 2), as claimed.

Claim 2 -7, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Szeto et al (US 2018/0018590) in view of Baracaldo Angel et al (US 11,139,961), hereinafter Angel as applied to claim 1 above, and further in view of Wels et al. PGPUB No. 20140219548.
With respect to claim 2, combination of Szeto and Angle discloses all the limitations as rejected in claim 1, above.  However, they fail to disclose generating at least part of the local training data by applying an initial algorithm to local input data to generate local output data, providing a local data representation depending on the local output data to a user, and storing at least one of a user feedback provided by the user or a user information determined from the user feedback as the at least part of the local training data, as claimed.  
However, Wels teaches generating at least part of the local training data by applying an initial algorithm to local input data to generate local output data, providing a local data representation depending on the local output data to a user (see paragraph 0015, …the present invention work on a data base ..and allow users to setup …detected models.. ), and storing at least one of a user feedback provided by the user or a user information determined from the user feedback as the at least part of the local training data, (see paragraph 00145, storing a user feedback provided by the user or a user information determined), as claimed.  
It would have been obvious for one ordinary skilled in the art before the effective filling date of the present application to combine the references. Szeto teaches machine learning implementations on private data servers [paragraph 0009]. Wels teaches end user- specific diagnostic medical image reading [paragraph0001]. One of ordinary skill would have a motivation to combine in order to benefit combined models that depend on disparate, private data sets [paragraph0007].

With respect to claim 3, combination of Szeto, Angel and Wels further discloses updating the aggregate algorithm in multiple iterations, wherein at least one iteration of the multiple iterations includes generating a current iteration of the multiple iterations by using the aggregate algorithm determined during a previous iteration, of the multiple iterations, as the initial algorithm for the current iteration, (see Szeto, Similarity score 490 can be tracked through multiple iterations, paragraph 0097), as claimed. 

With respect to claim 4, combination of Szeto, Angel and Wels further discloses training the initial algorithm by machine learning using initial training data, (see Szeto, Modeling engine 226 uses private data 222 to train one or more implementations of machine learning algorithms 295, paragraph 0056), as claimed.

With respect to claim 5, combination of Szeto, Angel and Wels further discloses providing at least part of the initial training data to the aggregating system; and at least one of validating the aggregate algorithm using the at least part of the initial training data or determining, based on the at least part of the initial training data, a respective quality measure for each local algorithm of the plurality of local algorithms, and generating the aggregate algorithm based on the quality measures, (see Szeto, comparing of model accuracies, paragraph 0095), as claimed.  

With respect to claim 6, combination of Szeto, Angel and Wels further discloses providing at least part of the initial training data to each of the local systems; and training the plurality of local algorithms based on the at least part of the initial training data, (see Szeto, at least some of the local private data by training the implementation of the machine learning algorithm on the local private data, paragraph 0100), as claimed.

With respect to claim 7, combination of Szeto, Angel and Wels further discloses wherein the user feedback includes at least one of a modification of at least one of the local data representation and the local output data, (see Wels, the end user to interact with the system, paragraph 0018 and corresponding text); or
a rating concerning a quality of at least one of the local data representation and the local output data, (see Wels, on-site knowledge acquisition and on-site detection, paragraph 0016), as claimed.

With respect to claim 15, combination of Szeto, Angel and Wels further discloses wherein the medical data is medical image data, (see Wels, medical images and annotations, paragraph 0015), as claimed.  

With respect to claim 16, combination of Szeto, Angel and Wels further discloses providing at least part of initial training data to the aggregating system; and at least one of validating the aggregate algorithm using the at least part of the initial training data (see Szeto, validation sets, paragraph 0095), or determining, based on the at least part of the initial training data, a respective quality measure for each local algorithm of the plurality of local algorithms, and generating the aggregate algorithm based on the quality measures (see Szeto, Samples of sufficient quality, paragraph 0115), as claimed.

With respect to claim 17, combination of Szeto, Angel and Wels further discloses training the initial algorithm by machine learning using initial training data (see Wels, allow end users to set up, paragraph 0015), as claimed.

With respect to claim 18, combination of Szeto, Angel and Wels further discloses providing at least part of the initial training data to the aggregating system; and at least one of validating the aggregate algorithm using the at least part of the initial training data, (see Szeto, validation sets, paragraph 0095), or determining, based on the at least part of the initial training data, a respective quality measure for each local algorithm of the plurality of local algorithms and generating the aggregate algorithm based on the quality measures, (see Szeto, Samples of sufficient quality, paragraph 0O115), as claimed. 

With respect to claim 19, combination of Szeto, Angel and Wels further discloses providing at least part of the initial training data to each of the local systems;  and training the plurality of local algorithm using the at least part of the initial training data, (see Szeto, at least some of the local private data by training the implementation of the machine learning algorithm on the local private data, paragraph 0100), as claimed. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIKKRAM BALI whose telephone number is (571)272-7415. The examiner can normally be reached Monday-Friday 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIKKRAM BALI/Primary Examiner, Art Unit 2663